Citation Nr: 1748159	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  17-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected left knee strain (left knee disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected left ankle sprain (left ankle disability).

3.  Entitlement to an initial disability rating for the service-connected lumbosacral strain (back disability), in excess of 20 percent from June 10, 2015 to June 7, 2016, and in excess of 10 percent from June 7, 2016.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2015 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On the December 2016 VA Form 9, the Veteran requested a videoconference hearing before the Board; however, after receiving notice of the scheduled hearing, the Veteran did not appear for the hearing and did not request postponement.  In consideration of the foregoing, the Board finds that the hearing request is considered withdrawn.  38 C.F.R. §20.704(d) (2017).

On the March 2017 VA Form 8, the RO identified the June 2016 rating decision as the only rating decision on appeal; however, new and material evidence pertinent to the rating for the back disability (i.e., the June 2016 VA examination report suggesting improved range of thoracolumbar motion) was received within one year of receiving notice of the November 2015 rating decision, which granted service connection for lumbosacral strain with a 20 percent rating effective from June 10, 2015.  For this reason, the November 2015 rating decision did not become final (see 38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017); therefore, the issue involving a higher rating for the back disability is properly considered an initial rating appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issues on appeal involving higher ratings for the left knee and left ankle disabilities and a higher initial rating for the back disability are remanded for further VA examination.  The March 2016 and June 2016 VA examinations provided in connection with the appeals note pain demonstrated during range of motion testing for the left knee on flexion, the left ankle on plantar flexion, and the back on forward flexion, but did not specify the degree at which the pain began for any of the disabilities.  The Board must consider any painful motion and additional range-of-motion loss due to weakened movement, excess fatigability, or incoordination when rating the disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

Also, it is unclear whether the March 2016 and June 2016 VA examiners conducted range of motion testing for pain on both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities, and specifying that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing).  For these reasons, a remand for another VA examination to help assess the current severity of the left knee, left ankle, and back disabilities is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination to help assess the current nature and severity of the service-connected left knee disability, left ankle disability, and back disability.  

Based on review of the appropriate records, any necessary testing, and reported complaints or symptoms or limitations of function, the examiner should identify any symptoms and limitations of function of the left knee, left ankle, and low back, including any neurological impairment associated with the low back disability that may be present.  

The examiner should test the ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the left knee disability, left ankle disability, and low back disability.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain.  The examiner should specify the point at which pain begins during range of motion testing in terms of degrees.     

If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups, in terms of the degree of additional range of motion loss for the left knee, left ankle, and back disabilities.  If the examiner is unable to quantify the degree of additional functional loss that the Veteran may experience during periods of flare-up for the left knee, left ankle, and/or back disabilities, the examiner should so state for the record and explain the basis for the answer.

The examiner should specifically provide an opinion (or estimate) the degree of additional functional loss that the Veteran experiences during flare-ups of the left knee, left ankle, and back disabilities.  If the examiner is unable to do so, he or she should so state for the record and explain the basis for the answer.

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




